TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00137-CV



                           Roderick Lee Mitchell, M.D., Appellant

                                               v.

                               Texas Medical Board, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. D-1-GN-13-000240, HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed a motion to dismiss his appeal. We grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: June 26, 2013